Opinion issued November 10, 2016




                                         In The

                                 Court of Appeals
                                        For The

                             First District of Texas
                               ————————————
                                 NO. 01-16-00720-CR
                              ———————————
                         IN RE MICHAEL HOSEA, Relator



               Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION1

        Relator, Michael Hosea, pro-se, has filed a petition for writ of mandamus, seeking

an order compelling the trial court to send him medical records and an affidavit from a

jail doctor.

        We deny the petition for writ of mandamus. We overrule all pending motions as

moot.

1
        The underlying case is State of Texas v. Michael Hosea, cause number 9415203,
        pending in the 232nd District Court of Harris County, Texas, the Honorable Mary
        Lou Keel presiding.
                                 PER CURIAM



Panel consists of Chief Justice Radack and Justices Higley and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2